

Exhibit 10.7


    





--------------------------------------------------------------------------------

COLONY CAPITAL OPERATING COMPANY, LLC
(a Delaware limited liability company)
COLONY CAPITAL, INC.
(a Maryland corporation)
$300,000,000
5.75% Exchangeable Senior Notes due 2025
REGISTRATION RIGHTS AGREEMENT
Dated: July 21, 2020



--------------------------------------------------------------------------------










--------------------------------------------------------------------------------








COLONY CAPITAL OPERATING COMPANY, LLC
(a Delaware limited liability company)


COLONY CAPITAL, INC.
(a Maryland corporation)


5.75% Exchangeable Senior Notes due 2025


REGISTRATION RIGHTS AGREEMENT
July 21, 2020
Barclays Capital Inc.
BofA Securities, Inc.
Deutsche Bank Securities Inc.
J.P. Morgan Securities LLC
As Representatives of the several Initial Purchasers
Barclays Capital Inc.
745 Seventh Avenue
New York, New York 10019
BofA Securities, Inc.
One Bryant Park
New York, New York 10036
Deutsche Bank Securities Inc.
60 Wall Street,
New York, New York 10005
J.P. Morgan Securities LLC
38 Madison Avenue
New York, New York 10179
Ladies and Gentlemen:
Colony Capital Operating Company, LLC, a Delaware limited liability company (the
“Operating Company”), proposes to issue and sell to certain purchasers (the
“Initial Purchasers”), for whom Barclays Capital Inc., BofA Securities, Inc.,
Deutsche Bank Securities Inc. and J.P. Morgan Securities LLC (the
“Representatives”) are acting as the representatives, its 5.75% Exchangeable
Senior Notes due 2025 (the “Notes”), upon the terms set forth in the Purchase
Agreement by and among the Operating Company, Colony Capital, Inc., a Maryland
corporation (the “Company”), and the Representatives, dated as of July 16, 2020
(the “Purchase Agreement”), relating to the initial placement (the “Initial
Placement”) of the Notes. In certain circumstances, the Notes will be
exchangeable for shares of Class A common stock, $0.01 par value, of the Company
(the “Common Stock”) in accordance with the terms of the Notes and the Indenture
(as defined below). To induce the Initial Purchasers to enter into the Purchase
Agreement and to satisfy their obligations thereunder, the holders of the Notes
will have the benefit of this registration rights agreement by and among the
Operating Company, the Company and the Initial Purchasers whereby the Company
agrees with you for your benefit and the benefit of the holders from time to
time of the Notes (including the Initial Purchasers) (each a “Holder” and,
collectively, the “Holders”), as follows:
1.Definitions. Capitalized terms used herein without definition shall have their
respective meanings set forth in the Purchase Agreement. As used in this
Agreement, the following capitalized defined terms shall have the following
meanings:





--------------------------------------------------------------------------------





“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.
“Affiliate” shall have the meaning specified in Rule 405 under the Act and the
terms “controlling” and “controlled” shall have meanings correlative thereto.
“Automatic Shelf Registration Statement” shall mean a Registration Statement
filed by a Well-Known Seasoned Issuer which shall become effective upon filing
thereof pursuant to General Instruction I.D for Form S-3.
“Broker-Dealer” shall mean any broker or dealer registered as such under the
Exchange Act.
“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City.
“Closing Date” shall mean the date of the first issuance of the Notes.
“Commission” shall mean the Securities and Exchange Commission.
“Common Stock” shall have the meaning set forth in the preamble hereto.
“Company” shall have the meaning set forth in the preamble hereto.
“Deferral Period” shall have the meaning indicated in Section 3(i) hereof.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.
“Final Memorandum” shall mean the final offering memorandum, dated July 16,
2020, relating to the Notes, including any and all annexes thereto and any
information incorporated by reference therein as of such date.
“FINRA” shall mean the Financial Industry Regulatory Authority or any successor
agency thereto.
“Free Writing Prospectus” shall mean each offer to sell or solicitation of an
offer to buy the Notes that would constitute a “free writing prospectus” as
defined in Rule 405 under the Securities Act, prepared by or on behalf of the
Company or the Operating Company or used or referred to by the Company or the
Operating Company in connection with the sale of the Notes.
“Holder” shall have the meaning set forth in the preamble hereto.
“Indenture” shall mean the Indenture relating to the Notes, dated the date
hereof, by and among the Operating Company, as issuer, the Company and The Bank
of New York Mellon, N.A., as trustee, as the same may be amended from time to
time in accordance with the terms thereof.
“Initial Placement” shall have the meaning set forth in the preamble hereto.
“Initial Purchasers” shall have the meaning set forth in the preamble hereto.
“Losses” shall have the meaning set forth in Section 5(d) hereof.
“Majority Holders” shall mean, on any date, Holders of a majority of the Common
Stock registered under a Shelf Registration Statement.
“Managing Underwriters” shall mean the investment banker or investment bankers
and manager or managers that administer an underwritten offering, if any,
conducted pursuant to Section 6 hereof.




-3-

--------------------------------------------------------------------------------





“Note” shall have the meaning set forth in the preamble.
“Notice and Questionnaire” shall mean a written notice delivered to the Company
substantially in the form attached as Annex A to the Final Memorandum.
“Notice Holder” shall mean, on any date, any Holder of Registrable Securities
that has delivered a properly completed Notice and Questionnaire to the Company
on or prior to such date.
“Operating Company” shall have the meaning set forth in the preamble hereto.
“Prospectus” shall mean a prospectus included in a Shelf Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A or Rule 430B under the Act), as amended or
supplemented by any prospectus supplement, including a prospectus supplement for
a “shelf” takedown, with respect to the terms of the offering of any portion of
the Common Stock covered by a Shelf Registration Statement, and all amendments
and supplements thereto, including any and all exhibits thereto and any
information incorporated by reference therein.
“Purchase Agreement” shall have the meaning set forth in the preamble hereto.
“Registrable Securities” shall mean shares of Common Stock initially issuable in
exchange for the Notes initially sold to the Initial Purchasers pursuant to the
Purchase Agreement other than those that have (i) been registered under a Shelf
Registration Statement and disposed of in accordance therewith, (ii) become
eligible to be sold without restriction as contemplated by Rule 144 under the
Act or any successor rule or regulation thereto that may be adopted by the
Commission, (iii) ceased to be outstanding, whether as a result of redemption,
repurchase, cancellation, exchange or otherwise, or (iv) been sold to the public
pursuant to Rule 144 under the Act.
“Registration Default Damages” shall have the meaning set forth in Section 7
hereof.
“Shelf Registration Period” shall have the meaning set forth in Section 2(c)
hereof.
“Shelf Registration Statement” shall mean a “shelf” registration statement,
including a “universal shelf” registration statement, of the Company pursuant to
the provisions of Section 2 hereof which covers some or all of the Common Stock,
including by “shelf takedown” using a prospectus supplement or otherwise, on an
appropriate form under Rule 415 under the Act, or any similar rule that may be
adopted by the Commission, amendments and supplements to such registration
statement, including post-effective amendments, in each case including the
Prospectus contained therein, all exhibits thereto and all material incorporated
by reference therein. For the avoidance of doubt, if at any time from the date
hereof through the end of the Shelf Registration Period, the Company is not
eligible to use Form S-3 or Form S-3ASR or any successor form thereto, and all
references to Shelf Registration Statement in this Agreement shall be read to
include a registration statement on Form S-11, or if the Company is no longer a
real estate investment trust at such time, Form S-1, or any successor form
thereto.
“Underwriter” shall mean any underwriter of Common Stock in connection with an
offering thereof under a Shelf Registration Statement.
“Well-Known Seasoned Issuer” shall have the meaning set forth in Rule 405 under
the Act.
2.    Shelf Registration.
(a)    The Company shall as promptly as practicable following the date on which
the Company becomes eligible to file an Automatic Shelf Registration Statement
(but in no event more than 90 days after the Closing Date) (i) file with the
Commission a Shelf Registration Statement (which shall be, if the Company is
then a Well-Known Seasoned Issuer, an Automatic Shelf Registration Statement)
and/or (ii) file one or more prospectus supplements to an effective Shelf
Registration Statement of the Company, providing for the registration of, and
the sale on a continuous or delayed basis by the Holders of, all of the
Registrable Securities, from time to time in accordance with the methods




-4-

--------------------------------------------------------------------------------





of distribution elected by such Holders, pursuant to Rule 415 under the Act or
any similar rule that may be adopted by the Commission.
(b)    If the Shelf Registration Statement filed in Section 2(a) is not an
Automatic Shelf Registration Statement, the Company shall use its commercially
reasonable efforts to cause the Shelf Registration Statement to become or be
declared effective under the Act no later than 180 days after the Closing Date.
(c)    The Company shall use its commercially reasonable efforts to keep any
Shelf Registration Statement continuously effective, supplemented and amended as
required by the Act (including by way of preparing and filing with the
Commission within the time limits required by Rule 415 under the Act or any
successor rule thereto a new Shelf Registration Statement, and, if necessary,
filing a new prospectus supplement pursuant to such new Shelf Registration
Statement, in order to cover any Registrable Securities previously registered on
a Shelf Registration Statement that may no longer be used for sales of such
Registrable Securities and the Company shall use its best efforts to cause such
New Registration Statement to be declared effective by the Commission as soon as
practicable thereafter), in order to permit the Prospectus forming part thereof
to be usable by Holders for a period (the “Shelf Registration Period”) from the
date such Shelf Registration Statement is declared effective by the Commission
(or becomes effective in the case of an Automatic Shelf Registration Statement)
or, in the case of a “universal” Shelf Registration Statement, the first date a
prospectus supplement covering Registrable Securities is filed under such Shelf
Registration Statement until the earlier of (i) the 30th trading day immediately
following the maturity date of the Notes (subject to extension for any
suspension of the effectiveness of the Shelf Registration Statement during such
30 trading day period immediately following the maturity date by the length of
such suspension) or (ii) the date upon which there are no Notes or Registrable
Securities outstanding. The Company shall be deemed not to have used its
commercially reasonable efforts to keep a Shelf Registration Statement effective
during the Shelf Registration Period if it voluntarily takes any action that
would result in Holders of Registrable Securities not being able to offer and
sell such Common Stock at any time during the Shelf Registration Period, unless
such action is (x) required by applicable law or otherwise undertaken by the
Company in good faith and for valid business reasons (not including avoidance of
the Company’s obligations hereunder), including the acquisition or divestiture
of assets, and (y) permitted by Section 3(i) hereof. None of the Company, the
Operating Company or any of their respective securityholders (other than Holders
of Registrable Securities) shall have the right to include any securities of the
Company or the Operating Company in any Shelf Registration Statement or, in the
case of a “universal” Shelf Registration Statement, in any prospectus supplement
for a “shelf takedown” registering Registrable Securities, other than
Registrable Securities.
(d)    The Company shall cause a Shelf Registration Statement and the related
Prospectus and any amendment or supplement thereto, as of the effective date of
the Shelf Registration Statement or such amendment or supplement, (i) to comply
in all material respects with the applicable requirements of the Act; and
(ii) not to contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading.
(e)    The Company shall provide notice to each Holder at least twenty (20)
Business Days prior to the anticipated effective date of the initial Shelf
Registration Statement filed pursuant hereto (such effective date shall also
include the date of filing the initial prospectus supplement for a “shelf
takedown” of Registrable Securities pursuant to the Company’s registration
statement on Form S-3ASR, file no. 333-235886, which was filed by the Company
with the Commission on January 10, 2020). Each Holder agrees to deliver a Notice
and Questionnaire and such other information as the Company may reasonably
request in writing, if any, to the Company at least ten (10) Business Days prior
to the anticipated effective date of such Shelf Registration Statement as
announced in such notice from the Company. If a Holder does not timely complete
and deliver a Notice and Questionnaire or provide the other information the
Company may reasonably request in writing, that Holder will not be named as a
selling securityholder in the Prospectus and will not be permitted to sell its
Registrable Securities under such Shelf Registration Statement. From and after
the effective date of such Shelf Registration Statement, the Company shall use
commercially reasonable efforts, on the first (1st) Business Day of each month
(i) to file with the Commission a post-effective amendment to such Shelf
Registration Statement or to prepare and, if permitted or required by applicable
law, to file a supplement, including any prospectus supplement for a “shelf
takedown,” to the related Prospectus or an amendment or supplement to any
document incorporated therein by reference or file any other required document
so that the each Holder that




-5-

--------------------------------------------------------------------------------





delivered a Notice and Questionnaire prior to the 20th day of the prior month is
named as a selling securityholder in such Shelf Registration Statement and the
related Prospectus, and so that such Holder is permitted to deliver such
Prospectus to purchasers of the Registrable Securities in accordance with
applicable law and, if the Company shall file a post-effective amendment to such
Shelf Registration Statement, use its commercially reasonable efforts to cause
such post-effective amendment to be declared effective under the Act as promptly
as is practicable; (ii) provide such Holder, upon request, copies of any
documents filed pursuant to Section 2(e)(i) hereof; and (iii) notify such Holder
as promptly as practicable after the effectiveness under the Act of any
post-effective amendment filed or the filing of any supplement, including any
prospectus supplement for a “shelf takedown,” to the related Prospectus,
pursuant to Section 2(e)(i) hereof; provided, that if such Notice and
Questionnaire is delivered during a Deferral Period, the Company shall so inform
the Holder delivering such Notice and Questionnaire and shall take the actions
set forth in clauses (i), (ii) and (iii) above upon expiration of the Deferral
Period in accordance with Section 3(i) hereof. Notwithstanding anything
contained herein to the contrary, the Company shall be under no obligation to
name any Holder that is not a Notice Holder as a selling securityholder in a
Shelf Registration Statement or related Prospectus; provided, however, that any
Holder that becomes a Notice Holder pursuant to the provisions of this
Section 2(e) (whether or not such Holder was a Notice Holder at the effective
date of such Shelf Registration Statement) shall be named as a selling
securityholder in such Shelf Registration Statement or related Prospectus in
accordance with the requirements of this Section 2(e). Notwithstanding the
foregoing, if (A) the Notes are called for redemption and the then prevailing
market price of the Common Stock is above the Exchange Price (as defined in the
Indenture) or (B) the Notes are exchanged as provided for in Article 14 of the
Indenture, then the Company shall use commercially reasonable efforts to file a
post-effective amendment or supplement, including any prospectus supplement for
a “shelf takedown,” to the related Prospectus within five (5) Business Days of
the Redemption Date (as defined in the Indenture) (as defined in the Indenture),
as applicable, naming as a selling securityholder therein all Notice Holders
that have completed and delivered a Notice and Questionnaire and provided the
other information reasonably requested in writing by the Company, in each case
on or before such Redemption Date, as applicable.
3.    Registration Procedures. The following provisions shall apply in
connection with any Shelf Registration Statement.
(a)    The Company shall:
(i)    furnish to each of the Representatives and to counsel for the Notice
Holders (as appointed in accordance with Section 4), not less than five (5)
Business Days prior to the filing thereof with the Commission, a copy of the
Shelf Registration Statement and each amendment thereto and each amendment or
supplement, including any prospectus supplement for a “shelf takedown,” if any,
to the Prospectus included therein (including all documents incorporated by
reference therein after the initial filing) and shall use its commercially
reasonable efforts to reflect in each such document, when so filed with the
Commission, such comments as the Representatives reasonably propose; and
(ii)    include information regarding the Notice Holders and the methods of
distribution they have elected for their Registrable Securities provided to the
Company in Notices and Questionnaires as necessary to permit such distribution
by the methods specified therein.
(b)    The Company shall ensure that:
(i)    the Shelf Registration Statement and any amendment thereto and any
Prospectus, including any prospectus supplement for a “shelf takedown,” forming
part thereof and any amendment or supplement thereto complies in all material
respects with the Act; and
(ii)    the Shelf Registration Statement and any amendment thereto does not,
when it becomes effective, contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading.
(c)    The Company shall advise the Representatives, the Notice Holders and any
underwriter that has provided in writing to the Company a telephone or facsimile
number and address for notices, and confirm such




-6-

--------------------------------------------------------------------------------





advice in writing (which notice pursuant to clauses (ii) through (v) hereof
shall be accompanied by an instruction to suspend the use of the Prospectus
until the Company shall have remedied the basis for such suspension):
(i)    when the Shelf Registration Statement and any amendment thereto has been
filed with the Commission and when the Shelf Registration Statement or any
post-effective amendment thereto has become effective;
(ii)    of any request by the Commission for any amendment or supplement to the
Shelf Registration Statement or the Prospectus, including any prospectus
supplement for a “shelf takedown,” or for additional information;
(iii)    of the issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement or the institution or
threatening of any proceeding for that purpose or any other lapse in the
effectiveness of the Shelf Registration Statement during the Shelf Registration
Period;
(iv)    of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Common Stock included therein for sale in
any jurisdiction or the institution or threatening of any proceeding for such
purpose; and
(v)    of the happening of any event that requires any change in the Shelf
Registration Statement or the Prospectus so that, as of such date, they (A) do
not contain any untrue statement of a material fact and (B) do not omit to state
a material fact required to be stated therein or necessary to make the
statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading.
(d)    The Company shall use its commercially reasonable efforts to prevent the
issuance of any order suspending the effectiveness of the Shelf Registration
Statement or the qualification of the securities therein for sale in any
jurisdiction and, if issued, to obtain as soon as possible the withdrawal
thereof. The Company shall undertake additional reasonable actions as required
to permit unrestricted resales of the Common Stock in accordance with the terms
and conditions of this Agreement.
(e)    Upon request, the Company shall furnish to each Notice Holder, without
charge, at least one copy of the Shelf Registration Statement and any
post-effective amendment thereto, including all material incorporated therein by
reference, and, if a Notice Holder so requests in writing, all exhibits thereto
(including exhibits incorporated by reference therein).
(f)    During the Shelf Registration Period, the Company shall promptly deliver
to each Initial Purchaser, each Notice Holder, and any sales or placement agents
or underwriters acting on their behalf, without charge, as many copies of the
Prospectus (including the preliminary Prospectus, if any) included in the Shelf
Registration Statement and any amendment or supplement, including any prospectus
supplement for a “shelf takedown,” thereto as any such person may reasonably
request. The Company consents to the use of the Prospectus or any amendment or
supplement, including any prospectus supplement for a “shelf takedown,” thereto
by each of the foregoing in connection with the offering and sale of the Common
Stock.
(g)    Prior to any offering of Common Stock pursuant to the Shelf Registration
Statement, the Company shall (i) arrange for the qualification of the Common
Stock for sale under the laws of such jurisdictions as any Notice Holder shall
reasonably request and shall maintain such qualification in effect so long as
required, and (ii) cooperate with the Holders in connection with any filings
required to be made with FINRA; provided, that in no event shall the Company be
obligated to qualify to do business in any jurisdiction where it is not then so
qualified or to take any action that would subject it to service of process in
suits, other than those arising out of the Initial Placement or any offering
pursuant to the Shelf Registration Statement, in any jurisdiction where it is
not then so subject.
(h)    Upon the occurrence of any event contemplated by Section 3(c)(ii) through
Section 3(c)(v) hereof, the Company shall promptly (or within the time period
provided for by Section 3(i) hereof, if applicable) prepare a post-effective
amendment to the Shelf Registration Statement or an amendment or supplement,
including any




-7-

--------------------------------------------------------------------------------





prospectus supplement for a “shelf takedown,” to the related Prospectus or file
any other required document to remedy the basis for any suspension of the Shelf
Registration Statement and so that, as thereafter delivered to Initial
Purchasers of the securities included therein, the Prospectus will not include
an untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.
(i)    Upon the occurrence or existence of any pending corporate development,
public filing with the Commission or any other material event that, in the
reasonable judgment of the Company, makes it appropriate to suspend the
availability of the Shelf Registration Statement and the related Prospectus,
including any prospectus supplement for a “shelf takedown,” the Company shall
give notice (without notice of the nature or details of such events) to the
Notice Holders that the availability of the Shelf Registration Statement is
suspended and, upon actual receipt of any such notice, each Notice Holder agrees
not to sell any Registrable Securities pursuant to the Shelf Registration
Statement until such Notice Holder’s receipt of copies of the supplemented or
amended Prospectus, including a prospectus supplement for a “shelf takedown,”
provided for in Section 3(h) hereof, or until it is advised in writing by the
Company that the Prospectus may be used, and has received copies of any
additional or supplemental filings that are incorporated or deemed incorporated
by reference in such Prospectus. The period during which the availability of the
Shelf Registration Statement and any Prospectus is suspended pursuant to this
Section 3(i) (the “Deferral Period”) shall not exceed 45 days in any 90-day
period or 90 days in any 360-day period; provided, that, if the event triggering
the Deferral Period relates to a proposed or pending material business
transaction, the disclosure of which the board of directors of the Company
determines in good faith would be reasonably likely to impede the ability to
consummate the transaction or would otherwise be seriously detrimental to the
Company and its subsidiaries taken a whole, the Company may extend the Deferral
Period from 45 days to 60 days in any 90-day period or from 90 days to 120 days
in any 360-day period.
(j)    The Company shall comply with all applicable rules and regulations of the
Commission and shall make generally available to its securityholders an earnings
statement satisfying the provisions of Section 11(a) of, and Rule 158 under, the
Act as soon as practicable after the effective date of the Shelf Registration
Statement (such effective date shall include the date of filing a prospectus
supplement for a “shelf takedown” of Registrable Securities to an effective
Shelf Registration Statement) and in any event no later than 45 days after the
end of a 12-month period (or 90 days, if such period is a fiscal year) beginning
with the first month of the Company’s first fiscal quarter commencing after the
such effective date.
(k)    The Company may require each Holder of Common Stock to be sold pursuant
to the Shelf Registration Statement to furnish to the Company such information
regarding the Holder and the distribution of such Common Stock as the Company
may from time to time reasonably require for inclusion in the Shelf Registration
Statement. The Company may exclude from the Shelf Registration Statement
(including a prospectus supplement for a “shelf takedown” pursuant thereto) the
Common Stock of any Holder that unreasonably fails to furnish such information
within ten (10) Business Days after receiving such request.
(l)    Subject to Section 6 hereof, the Company shall enter into customary
agreements (including, if requested, an underwriting agreement in customary
form) and take all other appropriate actions in order to expedite or facilitate
the registration or the disposition of the Common Stock, and in connection
therewith, if an underwriting agreement is entered into, cause the same to
contain customary indemnification provisions and procedures.
(m)    Subject to Section 6 hereof, the Company shall:
(i)    make reasonably available for inspection by the Holders of Common Stock
to be registered thereunder, any underwriter participating in any disposition
pursuant to the Shelf Registration Statement, and any attorney, accountant or
other agent retained by the Holders or any such underwriter all relevant
financial and other records and pertinent corporate documents of the Company and
its subsidiaries;
(ii)    cause the Company’s officers, directors, employees, accountants and
auditors to supply all relevant information reasonably requested by the Holders
or any such underwriter, attorney, accountant or agent in connection with the
Shelf Registration Statement as is customary for similar due diligence
examinations;




-8-

--------------------------------------------------------------------------------





(iii)    make such representations and warranties to the Holders of Common Stock
registered thereunder and the underwriters, if any, in form, substance and scope
as are customarily made by issuers to underwriters in primary underwritten
offerings and covering matters including, but not limited to, those set forth in
the Purchase Agreement;
(iv)    obtain opinions of counsel to the Company and updates thereof (which
counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the Managing Underwriters, if any) addressed to each selling
Holder and the underwriters, if any, covering such matters as are customarily
covered in opinions requested in underwritten offerings and such other matters
as may be reasonably requested by such Holders and underwriters;
(v)    obtain “comfort” letters and updates thereof from the independent
certified public accountants of the Company (and, if necessary, any other
independent certified public accountants of any subsidiary of the Company or of
any business acquired by the Company for which financial statements and
financial data are, or are required to be, included in the Shelf Registration
Statement), addressed to each selling Holder of Common Stock registered
thereunder and the underwriters, if any, in customary form and covering matters
of the type customarily covered in “comfort” letters in connection with primary
underwritten offerings; and
(vi)    deliver such documents and certificates as may be reasonably requested
by the Majority Holders or the Managing Underwriters, if any, including those to
evidence compliance with Section 3(i) hereof and with any customary conditions
contained in the underwriting agreement or other agreement entered into by the
Company.
The actions set forth in clauses (iii) through (vi) of this Section 3(m) shall
be performed in connection with any underwriting or similar agreement as and to
the extent required thereunder.
(n)    In the event that any Broker-Dealer shall underwrite any Common Stock or
participate in a public offering (within the meaning of the rules of FINRA) as a
member of an underwriting syndicate or selling group, whether as a Holder of
such Common Stock or as an underwriter, a placement or sales agent or a broker
or dealer in respect thereof, or otherwise, the Company shall assist such
Broker-Dealer in complying with the applicable rules and regulations of FINRA.
(o)    The Company shall use its commercially reasonable efforts to take all
other steps necessary to effect the registration of the Common Stock covered by
the Shelf Registration Statement.
4.    Registration Expenses. The Company shall bear all expenses incurred in
connection with the performance of its obligations under Section 2 and Section 3
hereof and shall reimburse the Holders for the reasonable fees and disbursements
of one firm or counsel (which shall initially be Hogan Lovells US LLP, but which
may be another nationally recognized law firm experienced in securities matters
designated by the Majority Holders) to act as counsel for the Holders in
connection therewith; provided, however, that such expenses shall not include,
and the Company shall not have any obligation to pay, any underwriting fees,
discounts or commissions attributable to the sale of such Registrable
Securities, or any fees and expenses of any Broker-Dealer or other financial
intermediary engaged by any Holder.
5.    Indemnification and Contribution. (a) The Company and the Operating
Company agree to indemnify and hold harmless each Holder of Common Stock covered
by any Shelf Registration Statement, each Initial Purchaser, the directors,
officers, employees, Affiliates and agents of each such Holder or Initial
Purchaser and each person who controls any such Holder or Initial Purchaser
within the meaning of either the Act or the Exchange Act against any and all
losses, claims, damages or liabilities, joint or several, to which they or any
of them may become subject under the Act, the Exchange Act or other federal or
state statutory law or regulation, at common law or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon any untrue statement or alleged untrue statement of a
material fact contained in any Shelf Registration Statement as originally filed
or in any amendment thereof, or in any preliminary Prospectus or Prospectus, any
Free Writing Prospectus or any “issuer information” (as defined in Rule 433 of
the Act) filed or required to be filed pursuant to Rule 433(d) under the Act, or




-9-

--------------------------------------------------------------------------------





in any amendment thereof or supplement thereto, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any preliminary Prospectus or any Prospectus, in the light of the circumstances
under which they were made) not misleading, and agrees to reimburse each such
indemnified party, as incurred, for any legal or other expenses reasonably
incurred by it in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that the Company and the
Operating Company will not be liable in any such case to the extent that any
such loss, claim, damage or liability arises out of or is based upon any such
untrue statement or alleged untrue statement or omission or alleged omission
made therein in reliance upon and in conformity with written information
furnished to the Company or the Operating Company by or on behalf of the party
claiming indemnification specifically for inclusion therein. This indemnity
agreement shall be in addition to any liability that the Company and the
Operating Company may otherwise have to the indemnified party.
The Company and the Operating Company also agree to indemnify as provided in
this Section 5(a) or contribute as provided in Section 5(d) hereof to Losses of
each underwriter, if any, of Common Stock registered under any Shelf
Registration Statement, its directors, officers, employees, Affiliates or agents
and each person who controls such underwriter on substantially the same basis as
that of the indemnification of the Initial Purchasers and the selling Holders
provided in this Section 5(a) and shall, if requested by any Holder, enter into
an underwriting agreement reflecting such agreement, as provided in Section 3(l)
hereof.
(b)    Each Holder of securities covered by any Shelf Registration Statement
(including each Initial Purchaser that is a Holder, in such capacity) severally
and not jointly agrees to indemnify and hold harmless the Company and the
Operating Company, each of its directors, each of its officers who signs such
Shelf Registration Statement and each person who controls the Company or the
Operating Company within the meaning of either the Act or the Exchange Act, to
the same extent as the foregoing indemnity from the Company and the Operating
Company to each such Holder, but only with reference to written information
relating to such Holder furnished to the Company or the Operating Company by or
on behalf of such Holder specifically for inclusion in the documents referred to
in the foregoing indemnity. This indemnity agreement shall be acknowledged by
each Notice Holder that is not an Initial Purchaser in such Notice Holder’s
Notice and Questionnaire and shall be in addition to any liability that any such
Notice Holder may otherwise have to the Company or the Operating Company.
(c)    Promptly after receipt by an indemnified party under this Section 5 or
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 5, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under Section 5(a) or Section 5(b) hereof unless and to the extent it
did not otherwise learn of such action and such failure results in the
forfeiture by the indemnifying party of substantial rights and defenses; and
(ii) will not, in any event, relieve the indemnifying party from any obligations
to any indemnified party other than the indemnification obligation provided in
Section 5(a) or Section 5(b) hereof. The indemnifying party shall be entitled to
appoint counsel (including local counsel) of the indemnifying party’s choice at
the indemnifying party’s expense to represent the indemnified party in any
action for which indemnification is sought (in which case the indemnifying party
shall not thereafter be responsible for the fees and expenses of any separate
counsel, other than local counsel if not appointed by the indemnifying party,
retained by the indemnified party or parties except as set forth below);
provided, however, that such counsel shall be reasonably satisfactory to the
indemnified party. Notwithstanding the indemnifying party’s election to appoint
counsel (including local counsel) to represent the indemnified party in an
action, the indemnified party shall have the right to employ separate counsel
(including local counsel), and the indemnifying party shall bear the reasonable
fees, costs and expenses of such separate counsel if (i) the use of counsel
chosen by the indemnifying party to represent the indemnified party would
present such counsel with a conflict of interest; (ii) the actual or potential
defendants in, or targets of, any such action include both the indemnified party
and the indemnifying party and the indemnified party shall have reasonably
concluded that there may be legal defenses available to it and/or other
indemnified parties that are different from or additional to those available to
the indemnifying party; (iii) the indemnifying party shall not have employed
counsel satisfactory to the indemnified party to represent the indemnified party
within a reasonable time after notice of the institution of such action; or
(iv) the indemnifying party shall authorize the indemnified party to employ
separate counsel at the expense of the indemnifying party. The indemnifying
party shall indemnify and hold harmless the indemnified party from and against
any and all losses, claims, damages, liabilities and judgments by reason of any
settlement of




-10-

--------------------------------------------------------------------------------





any action effected (i) with its written consent, or (ii) without its written
consent if the settlement is entered into more than twenty (20) Business Days
after the indemnifying party received a request from the indemnified party for
reimbursement for the fees and expenses of counsel (in any case where such fees
and expenses are at the expense of the indemnifying party) and, prior to the
date of such settlement, the indemnifying party has failed to comply with such
reimbursement request. An indemnifying party will not, without the prior written
consent of the indemnified party, settle or compromise or consent to the entry
of any judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified party is an actual or potential
parties to such claim or action) unless such settlement, compromise or consent
(i) includes an unconditional release of such indemnified party from all
liability arising out of such claim, action, suit or proceeding and (ii) does
not include a statement as to or an admission of fault, culpability or a failure
to act, by or on behalf of the indemnified party.
(d)    In the event that the indemnity provided in this Section 5 hereof is
unavailable to or insufficient to hold harmless an indemnified party for any
reason, then each applicable indemnifying party shall have a joint and several
obligation to contribute to the aggregate losses, claims, damages and
liabilities (including legal or other expenses reasonably incurred in connection
with investigating or defending loss, claim, liability, damage or action)
(collectively “Losses”) to which such indemnifying party may be subject in such
proportion as is appropriate to reflect the relative benefits received by such
indemnifying party, on the one hand, and such indemnified party, on the other
hand, from the Initial Placement and the Shelf Registration Statement which
resulted in such Losses; provided, however, that in no case shall any Initial
Purchaser be responsible, in the aggregate, for any amount in excess of the
commission applicable to the Notes, as set forth in the Final Memorandum, nor
shall any underwriter be responsible for any amount in excess of the
underwriting discount or commission applicable to the securities purchased by
such underwriter under such Shelf Registration Statement which resulted in such
Losses, nor shall any Holder be responsible, in the aggregate, for any amount in
excess of the amount by which the total amount received by such Holder with
respect to its sale of securities covered by such Registration Statement exceeds
the sum of (i) the amount paid by such Holder for such securities plus (ii) the
amount of any damages that such Holder has otherwise been required to pay by
reason of an untrue or alleged untrue statement or omission or alleged omission
of such Holder. If the allocation provided by the immediately preceding sentence
is unavailable for any reason, the indemnifying party and the indemnified party
shall contribute in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of such indemnifying party, on the
one hand, and such indemnified party, on the other hand, in connection with the
statements or omissions which resulted in such Losses as well as any other
relevant equitable considerations. Benefits received by the Company and the
Operating Company shall be deemed to be equal to the total net proceeds from the
Initial Placement (before deducting expenses) as set forth in the Final
Memorandum. Benefits received by the Initial Purchasers shall be deemed to be
equal to the total commissions as set forth in the Final Memorandum, and
benefits received by any other Holders shall be deemed to be equal to the value
of receiving Common Stock registered under the Act. Benefits received by any
underwriter shall be deemed to be equal to the total underwriting discounts and
commissions, as set forth on the cover page of the Prospectus forming a part of
the Shelf Registration Statement which resulted in such Losses. Relative fault
shall be determined by reference to, among other things, whether any untrue or
any alleged untrue statement of a material fact or omission or alleged omission
to state a material fact relates to information provided by the indemnifying
party, on the one hand, or by the indemnified party, on the other hand, the
intent of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such untrue statement or omission. The parties
agree that it would not be just and equitable if contributions were determined
by pro rata allocation (even if the Holders were treated as one entity for such
purpose) or any other method of allocation which does not take account of the
equitable considerations referred to above. Notwithstanding the provisions of
this paragraph (d), no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 5, each person who controls a Holder within the meaning of either
the Act or the Exchange Act and each director, officer, employee and agent of
such Holder shall have the same rights to contribution as such Holder, and each
person who controls the Company or the Operating Company within the meaning of
either the Act or the Exchange Act, each officer of the Company or the Operating
Company who shall have signed the Shelf Registration Statement and each director
of the Company or the Operating Company shall have the same rights to
contribution as the Company and the Operating Company, subject in each case to
the applicable terms and conditions of this Section 5(d).




-11-

--------------------------------------------------------------------------------





(e)    The provisions of this Section 5 shall remain in full force and effect,
regardless of any investigation made by or on behalf of any Holder or the
Company or the Operating Company or any of the indemnified persons referred to
in this Section 5, and shall survive the sale by a Holder of securities covered
by a Shelf Registration Statement.
6.    Underwritten Registrations. (a) In no event will the method of
distribution of Registrable Securities take the form of an underwritten offering
without the prior written consent of the Company.
(b)    If any shares of Common Stock covered by a Shelf Registration Statement
are to be sold in an underwritten offering, the Managing Underwriters shall be
selected by the Company, subject to the prior written consent of the Majority
Holders, which consent shall not be unreasonably withheld.
(c)    No person may participate in any underwritten offering pursuant to a
Shelf Registration Statement unless such person (i) agrees to sell such person’s
shares of Common Stock on the basis reasonably provided in any underwriting
arrangements approved by the persons entitled hereunder to approve such
arrangements; and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements.
7.    Registration Defaults. If any of the following events shall occur, then
the Company shall pay liquidated damages (the “Registration Default Damages”) to
the Holders as follows:
(a)    if a Shelf Registration Statement (which shall be, if the Company is then
a Well-Known Seasoned Issuer, an Automatic Shelf Registration Statement) or a
prospectus supplement to an effective Shelf Registration Statement of the
Company is not filed with the Commission on or prior to the 90th day following
the Closing Date, then commencing on the 91st day after the Closing Date,
Registration Default Damages shall accrue on the aggregate outstanding principal
amount of the Notes, at a rate of 0.25% per annum for the first 90 days from and
including such 91st day and 0.50% per annum thereafter; or
(b)    if a Shelf Registration Statement is not declared effective by the
Commission (or has not become effective in the case of an Automatic Shelf
Registration Statement) on or prior to the 180th day following the Closing Date,
then commencing on the 181st day after the Closing Date, Registration Default
Damages shall accrue on the aggregate outstanding principal amount of the Notes,
at a rate of 0.25% per annum for the first 90 days from and including such 181st
day and 0.50% per annum thereafter; or
(c)    if a Shelf Registration Statement has been declared or becomes effective
but ceases to be effective or usable for the offer and sale of the Registrable
Securities, other than in connection with (A) a Deferral Period or (B) as a
result of a requirement to file a new Shelf Registration Statement, a
post-effective amendment or supplement to the Prospectus to make changes to the
information regarding selling securityholders or the plan of distribution
provided for therein, at any time during the Shelf Registration Period and the
Company does not cure the lapse of effectiveness or usability within ten (10)
Business Days (or, if a Deferral Period is then in effect and subject to the 20
Business Day filing requirement and the proviso regarding the filing of
post-effective amendments in Section 2(e) with respect to any Notice and
Questionnaire received during such period, within ten (10) Business Days
following the expiration of such Deferral Period or period permitted pursuant to
Section 2(e)) then Registration Default Damages shall accrue on the aggregate
outstanding principal amount of the Notes at a rate of 0.25% per annum for the
first 90 days from and including the day following such 10th Business Day and
0.50% per annum thereafter; or
(d)    if the Company through its omission fails to name as a selling
securityholder any Holder that had complied timely with its obligations
hereunder in a manner to entitle such Holder to be so named in (i) a Shelf
Registration Statement at the time it first became effective or (ii) any
Prospectus, including a prospectus supplement for a “shelf takedown” pursuant
thereto, at the later of time of filing thereof or the time the Shelf
Registration Statement of which the Prospectus forms a part becomes effective
then Registration Default Damages shall accrue, on the aggregate outstanding
principal amount of the Notes held by such Holder, at a rate of 0.25% per annum
for the first 90 days from and including the day following the effective date of
such Shelf Registration Statement or the time of filing of such Prospectus, as
the case may be, and 0.50% per annum thereafter; or




-12-

--------------------------------------------------------------------------------





(e)    if the aggregate duration of Deferral Periods in any period exceeds the
number of days permitted in respect of such period pursuant to Section 3(i)
hereof, then commencing on the day the aggregate duration of Deferral Periods in
any period exceeds the number of days permitted in respect of such period,
Registration Default Damages shall accrue on the aggregate outstanding principal
amount of the Notes at a rate of 0.25% per annum for the first 90 days from and
including such date, and 0.50% per annum thereafter;
provided, however, that (1) upon the filing of the Shelf Registration Statement
or prospectus supplement (in the case of paragraph (a) above), (2) upon the
effectiveness of the Shelf Registration Statement (in the case of paragraph (b)
above), (3) upon such time as the Shelf Registration Statement which had ceased
to remain effective or usable for resales again becomes effective and usable for
resales (in the case of paragraph (c) above), (4) upon the time such Holder is
permitted to sell its Registrable Securities pursuant to any Shelf Registration
Statement and Prospectus in accordance with applicable law (in the case of
paragraph (d) above) or (5) upon the termination of the Deferral Period that
caused the limit on the aggregate duration of Deferral Periods in a period set
forth in Section 3(i) hereof to be exceeded (in the case of paragraph (e)
above), the Registration Default Damages shall cease to accrue.
Any amounts of Registration Default Damages due pursuant to this Section 7 will
be payable in cash on the next succeeding interest payment date to Holders
entitled to receive such Registration Default Damages on the relevant record
dates for the payment of interest. If any Note ceases to be outstanding during
any period for which Registration Default Damages are accruing, the Company will
prorate the Registration Default Damages payable with respect to such Note.
The Registration Default Damages rate on the Notes shall not exceed in the
aggregate 0.50% per annum and shall not be payable under more than one clause
above for any given period of time, except that if Registration Default Damages
would be payable because of more than one Registration Default, but at a rate of
0.25% per annum under one Registration Default and at a rate of 0.50% per annum
under the other, then the Registration Default Damages rate shall be the higher
rate of 0.50% per annum. Other than the Company’s obligation to pay Registration
Default Damages in accordance with this Section 7, neither the Company nor the
Operating Company will have any liability for damages with respect to a
Registration Default.
Notwithstanding any provision in this Agreement, in no event shall Registration
Default Damages accrue to holders of Common Stock issued upon exchange of Notes.
In lieu thereof, the Exchange Rate (as defined in the Indenture) shall be
increased by 3.00% for each $1,000 principal amount of Notes exchanged at a time
when such Registration Default has occurred and is continuing; provided,
however, that (i) the foregoing adjustment shall not be applied more than once
to the same $1,000 principal amount of Notes and (ii) if a Registration Default
occurs after a Holder has exchanged its Notes into Common Stock, such Holder
shall not be entitled to any compensation with respect to such Common Stock.
In no event shall Registration Default Damages, together with Additional
Interest (as defined in the Indenture) relating to the Operating Company’s
failure to comply with its obligations as set forth in Section 4.06(b) of the
Indenture, accrue on the Notes at a per annum rate, in the aggregate, in excess
of 0.50% per annum, regardless of the number of events or circumstances giving
rise to the requirement to pay such Registration Default Damages and Additional
Interest.
8.    No Inconsistent Agreements. Neither the Company nor the Operating Company
has entered into, and each agrees not to enter into, any agreement with respect
to its securities that is inconsistent with the registration rights granted to
the Holders herein.
9.    Rule 144A and Rule 144. So long as any Registrable Securities remain
outstanding, the Company shall use its commercially reasonable efforts to file
the reports required to be filed by it under Rule 144A(d)(4) under the Act and
the Exchange Act in a timely manner and, if at any time the Company is not
required to file such reports, it will, upon the written request of any Holder
of Registrable Securities, make publicly available other information so long as
necessary to permit sales of such Holder’s Registrable Securities pursuant to
Rules 144 and 144A of the Act. The Company covenants that it will take such
further action as any Holder of Registrable Securities may reasonably request,
all to the extent required from time to time to enable such Holder to sell
Registrable Securities without registration under the Act within the limitation
of the exemptions provided by Rules 144 and 144A (including, without




-13-

--------------------------------------------------------------------------------





limitation, the requirements of Rule 144A(d)(4)). Upon the written request of
any Holder of Registrable Securities, the Company shall deliver to such Holder a
written statement as to whether it has complied with such requirements.
Notwithstanding the foregoing, nothing in this Section 9 shall be deemed to
require the Company or the Operating Company to register any of its securities
pursuant to the Exchange Act.
10.    Listing. So long as any Registrable Securities are outstanding, the
Company shall use its commercially reasonable efforts to maintain the approval
of the Common Stock for listing on the New York Stock Exchange or such other
exchange or trading market as the Common Stock is then listed.
11.    Amendments and Waivers. The provisions of this Agreement may not be
amended, qualified, modified or supplemented, and waivers or consents to
departures from the provisions hereof may not be given, unless the Company has
obtained the written consent of the Majority Holders; provided, that, with
respect to any matter that directly or indirectly affects the rights of any
Initial Purchaser hereunder, the Company shall obtain the written consent of
each such Initial Purchaser against which such amendment, qualification,
supplement, waiver or consent is to be effective; provided, further, that no
amendment, qualification, supplement, waiver or consent with respect to
Section 7 hereof shall be effective as against any Holder of Registrable
Securities unless consented to in writing by such Holder; and provided, further,
that the provisions of this Section 11 may not be amended, qualified, modified
or supplemented, and waivers or consents to departures from the provisions
hereof may not be given, unless the Company has obtained the written consent of
the Initial Purchasers and each Holder.
12.    Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail, telex,
telecopier or air courier guaranteeing overnight delivery:
(a)    if to a Holder, at the most current address given by such holder to the
Company in accordance with the provisions of the Notice and Questionnaire;
(b)    if to the Initial Purchasers or the Representatives, initially at the
address or addresses set forth in the Purchase Agreement; and
(c)    if to the Company or the Operating Company, initially at its address set
forth in the Purchase Agreement.
All such notices and communications shall be deemed to have been duly given when
received.
The Initial Purchasers, the Company or the Operating Company by notice to the
other parties may designate additional or different addresses for subsequent
notices or communications.
Notwithstanding the foregoing, notices given to Holders (i) holding Notes in
book-entry form may be given through the facilities of DTC or any successor
depository and (ii) may be given by e-mail at the e-mail address provided by
such Holder in accordance with the provisions of the Notice and Questionnaire.
13.    Remedies. Each Holder, in addition to being entitled to exercise all
rights provided to it herein or in the Purchase Agreement or granted by law,
including recovery of liquidated or other damages, will be entitled to specific
performance of its rights under this Agreement. The Company and the Operating
Company agree that monetary damages would not be adequate compensation for any
loss incurred by reason of a breach by them of the provisions of this Agreement
and hereby agree to waive in any action for specific performance the defense
that a remedy at law would be adequate.
14.    Successors. This Agreement shall inure to the benefit of and be binding
upon the parties hereto, their respective successors and assigns, including,
without the need for an express assignment or any consent by the Company or the
Operating Company thereto, subsequent Holders of Registrable Securities, and the
indemnified persons referred to in Section 5 hereof. The Company and the
Operating Company hereby agree to extend the benefits of this Agreement to any
Holder of Registrable Securities, and any such Holder may specifically enforce
the provisions of this Agreement as if an original party hereto.




-14-

--------------------------------------------------------------------------------





15.    Counterparts. This Agreement may be signed in one or more counterparts,
each of which shall constitute an original and all of which together shall
constitute one and the same agreement.
16.    Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.
17.    Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed in the State of New York. The parties hereto each hereby
waive any right to trial by jury in any action, proceeding or counterclaim
arising out of or relating to this Agreement.
18.    QFC Stay Rider. Recognition of the U.S. Special Resolution Regimes.
(a)    In the event that any of the Initial Purchasers that is a Covered Entity
becomes subject to a proceeding under a U.S. Special Resolution Regime, the
transfer from such Initial Purchaser of this Agreement, and any interest and
obligation in or under this Agreement, will be effective to the same extent as
the transfer would be effective under the U.S. Special Resolution Regime if this
Agreement, and any such interest and obligation, were governed by the laws of
the United States or a state of the United States.
(b)    In the event that any of the Initial Purchasers that is a Covered Entity
or a BHC Act Affiliate of such Initial Purchaser becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under this Agreement that
may be exercised against such Initial Purchaser permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if this Agreement were governed by the laws of the
United States or a state of the United States.
For the purposes of this Section 18, a “BHC Act Affiliate” has the meaning
assigned to the term “affiliate” in, and shall be interpreted in accordance
with, 12 U.S.C. § 1841(k). “Covered Entity” means any of the following: (i) a
“covered entity” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 252.82(b); (ii) a “covered bank” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
382.2(b). “Default Rights” has the meaning assigned to that term in, and shall
be interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable. “U.S. Special Resolution Regime” means each of (i) the Federal
Deposit Insurance Act and the regulations promulgated thereunder and (ii) Title
II of the Dodd-Frank Wall Street Reform and Consumer Protection Act and the
regulations promulgated thereunder.
19.    Severability. In the event that any one of more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
shall be enforceable to the fullest extent permitted by law.
20.    Common Stock Held by the Company, etc. Whenever the consent or approval
of Holders of a specified percentage of Common Stock is required hereunder,
Common Stock held by the Company or its Affiliates (other than subsequent
Holders of Common Stock if such subsequent Holders are deemed to be Affiliates
solely by reason of their holdings of such Common Stock) shall not be counted in
determining whether such consent or approval was given by the Holders of such
required percentage.


[Remainder of page intentionally left blank; signature pages follow]








-15-

--------------------------------------------------------------------------------






If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement by and among the
Company, the Operating Company and the several Initial Purchasers.
Very truly yours,
COLONY CAPITAL OPERATING COMPANY, LLC
By:
/s/ Ronald M. Sanders    

Name: Ronald M. Sanders
Title: Executive Vice President, Chief Legal Officer and Secretary
COLONY CAPITAL, INC.
By:
/s/ Ronald M. Sanders    

Name: Ronald M. Sanders
Title: Vice President and Secretary






[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------






The foregoing Agreement is hereby confirmed and
accepted as of the date first above written.
BARCLAYS CAPITAL INC.
By:    /s/ Paul Robinson    
Name: Paul Robinson    
Title: Managing Director




BOFA SECURITIES, INC.
By:    /s/ Hicham Hamdouch    
Name: Hicham Hamdouch
Title: Managing Director




DEUTSCHE BANK SECURITIES INC.
By:    /s/ Paul Stowell    
Name: Paul Stowell
Title: Managing Director




By:    /s/ Ben Darsney    
Name: Ben Darsney
Title: Managing Director




J.P. MORGAN SECURITIES LLC
By:    /s/ Derek Brown    
Name: Derek Brown
Title: Vice President


For themselves and as representatives of the Initial Purchasers




[Signature Page to Registration Rights Agreement]